TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 22, 2019



                                       NO. 03-18-00547-CV


                             San Jacinto River Authority, Appellant

                                                  v.

                       Ken Paxton, Attorney General of Texas, Appellee




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND TRIANA
                  AFFIRMED -- OPINION BY JUSTICE BAKER




This is an appeal from the final order signed by the trial court on August 3, 2018. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the order. Therefore, the Court affirms the trial court’s final order. Appellant shall pay all

costs relating to this appeal, both in this Court and in the court below.